Martin, J.,
delivered the opinion of the court.
The plaintiff demands the possession of a house of his, occupied by the defendant, who has been notified, according to law, to leave it; but retains it in spite of the plaintiff: the value of the rent is also claimed in damages.
The defendant avers the plaintiff leased the house to Hudson, for one year, from January 1, 1827, and by a clause of the lease had the faculty, if he required it, of retaining it on the same terms, during seven years from the above date. That the defendant received an assignment pf the lease from Hudson, and holds the house under it.
The plaintiff had judgement, and'the defendant appealed.
There is no tacit recon-auction where hafbeen given ’to quit.
Where pro-, foT^yeai^with the privilege of extending it for a term of red,r%h<P cir™mstance^of holding over, term,^and pay!ng monthly, of his intention seif 0f the aphorized1*011 him to require an extension of the lease. actual°re^ quisition mus.t be made.
The defendant successfully resisted a similar claim of the plaintiff, in this court, on the first days of last year. Ante, vol. 2, p. 157. On the seventh of January, the latter gave a written notice to the former, to quit the house; and soon after the present action was brought.
The plaintiff’s counsel has contended that there is no tacit reconduction for the year 1831, as within a week from the first day of that year, notice of the plaintiff’s intention not to suffer the defendant to hold over for another year, was duly given. There has been no extinction of the lease, for the seven years following the date of the lease, because such an extension was even required, by the original lessee, or the defendant, the sub lessee.
We are of opinion there has been no tacit reconduction, , t , tne lessor having within a week from the expiration of the lease, given legal notice to the lessee, of his intention not to allow a tacit reconduction. C. C. 2659.
The defendant’s counsel has contended that his client’s holding over during the years 1828, 1829, and 1830, and paying the rent during these years, monthly, according to the terms of a lease for one year, is ample evidence of his intention to avail himself of the clause which authorized him to require an extension of the lease.
A requisition of the extension of the lease to the end of the seventh year, would have authorized the lessor to compel the lessee to pay the rent to the end of the extended period. At the end of the first year, 1827, the lessee, holding over, without opposition, there was a tacit reconduction for one year, the period of the original lease. Like reconductions followed for the defendant holding over at the end of the succeeding years. In January, 1831, however, the lessor’s notice put an end to the lease, thus yearly renewed. It would have been otherwise, had an actual requisition of the plaintiff secured him the extension of the lease. ■
It is, therefore, ordered, adjudged, and decreed, that the iudgement of the Parish Court, be affirmed, with costs. J °